DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 16/540,082 (“’082 Reissue Application” or “instant application”), having a filing date of 14 August 2019.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 9,736,062 (“’062 Patent”) titled “SERVICE PROCESSING METHOD, DEVICE AND SYSTEM”, which issued on 15 August 2017 with claims 1-10 (“issued claims”).  The application resulting in the ‘062 Patent was filed on 18 December 2014 and assigned U.S. patent application number 14/574,506 (“’506 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘062 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘062 Patent is a continuation of application PCT/CN2013/077371, filed 18 June 2013.

The ‘062 Patent also claims priority to Chinese application CN201210200555.1, filed 18 June 2012.

As a reissue application, the instant application is entitled to the priority date of the ’062 Patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of 18 June 2012, the effective filing date of the ‘062 Application, to the extent that the claims are fully supported by the foreign priority application.  The priority dates will be determined on a claim-by-claim basis as necessary.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01.IV.

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

V. Applicant’s Response
Applicant’s response (“Response”), filed 21 June 2021, includes remarks and amendments to the specification and claims.  Claims 1, 4, 6, 9, and 10 were amended.
Claims 1-10 remain pending in the application.

VI. Response to Arguments
Applicants’ response included a number of arguments.  They are addressed in turn below.

Consent
In view of Applicants’ statement regarding Mr. Jian Yu, the pending objection is withdrawn.

Specification
In view of Applicants’ amendment to the specification, the pending objection is withdrawn.

35 U.S.C. § 112(b)
In view of Applicants’ comments and amendments to the claims, the pending claim rejections are withdrawn.

VII. Reissue Declaration
Applicants’ Reissue Declaration is objected to, because the error statement is inconsistent with the box checked indicating the reasons the original patent is invalid.
Specifically, the error statement refers to a broadening amendment, indicating claims that were too narrow.  However, the box checked above refers to ‘a defective specification or drawing’.  These statements are inconsistent.
A corrected Reissue Declaration is required, whereby the error statement and ‘reasons for invalidity’ box checked are consistent.  Specifically, a Reissue Declaration with the same error statement, but with the second ‘by reasons of patentee claiming more or less that he had the right to claim’ box checked would be compliant.  See 37 C.F.R. § 1.175 and MOEO §1414.

VIII. Claim Rejections under 35 U.S.C. § 251
Claims 1-10 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
Declaration is set forth in the discussion above in this Office action.  

IX. Claim Rejections under 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

These claims are directed to a service processing control device, but include limitations directed to a processor executing instructions.  Inclusion of method steps in a system claim renders these claims indefinite.

X. Examiner Interview
An examiner interview was conducted on 22 July 2021 between the examiner and attorney Jinghua Karen Tang.
The examiner explained the defect in the Reissue Declaration, and noted that a corrected Declaration would be required in order for the claims to be allowed.  The attorney said that she would pass the information on to the client and that a corrected Declaration would be submitted.
The examiner also proposed an Examiner’s Amendment to change the claim language of claims 6-8 to ‘processor configured to execute instructions…’ in order to address the indefiniteness rejections discussed above.  Permission for the Examiner’s Amendment was granted.

However, a corrected Reissue Declaration has yet to be received by the Office.  Since all claims remain rejected under 35 U.S.C. § 251, the instant Office action rejecting all claims is being mailed, and the Examiner’s Amendment is not being entered at this time.

XI. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '062 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '062 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '062 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571) 272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          


Conferees:

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992

lsw
2 August 2021